Title: From Thomas Jefferson to Angelica Schuyler Church, 24 May 1797
From: Jefferson, Thomas
To: Church, Angelica Schuyler


                    
                        Dear Madam
                        Philadelphia May 24. 1797.
                    
                    I learn through the newspapers your arrival at New York and hasten to welcome you to the bosom of your friends and native country. I feel one anxiety the less for the fate of the rotten bark from which you have escaped, and sincerely congratulate you on that escape. I wish I could have welcomed you to a state of perfect calm: but you will find that the agitations of Europe have reached even us, and that here, as there, they are permitted to disturb social life: that we have not yet learnt to give every thing to it’s proper place, discord to our senates, love and friendship to society. Your affections, I am persuaded, will spread themselves  over the whole family of the good, without enquiring by what hard names they are politically called. You will preserve, from temper and inclination, the happy privilege of the ladies, to leave to the rougher sex, and to the newspapers, their party squabbles and reproaches. A thorough disgust at these had withdrawn me from public life under an absolute determination to avoid whatever could disturb the tranquility of my mind. I have been recalled however by the only voice which I had not resolution to disregard. Whether their will or my own will first carry me back is not yet very certain. A mutual consent is perhaps the most probable.
                    Tho’ you have taken so great a step, there is still a wide space between us. I shall entertain the hope that we may meet at this place, as on a middle ground. Perhaps you may find it not unpleasant in winter to get this much nearer the sun. But whether we meet or not, I shall for ever claim an esteem which continues to be very precious to me, and hope to be, at times, indulged with the mutual expression of it. What is become of our friends Cosway and de Corny? From the latter I have never heard. I had a letter from Madame Cosway about a year ago. I must join others with me in my enquiries after Catharine. Her friends at Monticello are well, and will be impatient to hear of her and from her. She must still permit an old man to love her. It will not stand in the way of any younger passion. Make my respects and congratulations acceptable if you please to Mr. Church, and recieve yourself the homage as constant as it is sincere of Your’s affectionately
                    
                        Th: Jefferson
                    
                